         Case 1:19-cr-00067-PGG Document 121 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-                                          ORDER

CHRISTOPHER HAMMATT and SUSAN                               19 Cr. 67 (PGG)
HAMMATT,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The January 22, 2021 conference is – as to Defendant Susan Hammat only –

adjourned to March 12, 2021 at 10:00 a.m. Tomorrow’s conference will proceed as to

Defendant Christopher Hammatt.

               Upon the application of Defendant Susan Hammatt, by and through her attorney

Judith Vargas, it is further ORDERED that the time from January 22, 2021 through March 12,

2021 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of

justice. The ends of justice served by the granting of this continuance outweigh the interest of

the public and Defendant Susan Hammatt in a speedy trial, because it will permit the defense

additional time to obtain documents and to continue discussions regarding a pretrial disposition.

Dated: New York, New York
       January 21, 2021
